Citation Nr: 1200150	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  08-368 15A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to June 1974, from March 2003 to July 2003, and from June 2004 to June 2005.  Service included service in Vietnam during his first period of service, and in an imminent danger area in Kuwait and in Iraq during the last period of service.
  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefit sought.  

The RO adjudicated the Veteran's claim as the issue of entitlement to service connection for PTSD; however, a claim for a specific psychiatric disability such as PTSD encompasses a claim in general for any psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that claims for service connection specifically for a psychiatric disability of PTSD encompass claims for service connection for all psychiatric disabilities; an appellant generally is not competent to diagnose his mental condition, he is only competent to identify and explain the symptoms that he observes and experiences).  Thus the proper claim on appeal is for service connection for an acquired psychiatric disorder, to include PTSD.  Id.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand is necessary regarding the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD.  As noted in the introduction, a claim for a specific psychiatric disability encompasses a claim in general for any psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Service treatment records do not show any obvious evidence during service of any psychiatric problems or physical injuries potentially referable to the claimed PTSD.

The Veteran contends that service connection is warranted for an acquired psychiatric disorder of PTSD.  He contends that he has PTSD due to an incident during the Vietnam War in which, because he became ill, his roommate went in his place on a flight mission as flight engineer; and during that mission the aircraft on which the roommate was flying crashed and the roommate was killed.  VA has verified the loss of that aircraft and the death of the Veteran's roommate.  The Veteran also had recent service in Kuwait and Iraq.

There remains, however, an issue of whether the Veteran has PTSD diagnosed in accordance with 38 C.F.R. § 4.125(a) (2011), which is linked by medical evidence to the claimed and verified in-service stressor.  38 C.F.R. § 3.304(f) (2011).  

Notably, a July 2007 statement from a VA graduate licensed social worker discussed the Veteran's reported witnessing of many gruesome sights in Vietnam while participating in helicopter operations, including the incident of the death of a friend who took the Veteran's place on a mission that ended in a deadly crash.  Based on examination and review of records, the social worker opined that the Veteran endorsed a diagnosis of PTSD.

A VA treatment record in January 2008 shows that a VA primary care physician addressed the Veteran's chief complaint of wanting treatment for PTSD.  That report contains an assessment of PTSD and a plan to refer the Veteran to a mental health social worker for appropriate treatment plans through the mental health clinic.  A VA mental health clinic record dated later that day shows that the Veteran reported various symptoms, and the licensed clinical social worker examining him made findings including that there was no evidence of psychosis.  That provider made no findings referencing a PTSD.

At a July 2009 VA examination the Veteran underwent evaluation for the claimed PTSD.  The focus of the examination was on whether the Veteran had PTSD as a result of an in-service stressor (event); however, the examiner did not diagnose the Veteran as having PTSD.  

The Veteran, however, in effect challenges that determination, and in doing so essentially reports having symptomatology consistent with a diagnosis of PTSD.  He is competent to provide a report of his continued psychiatric symptoms, and the Board finds his statements reporting on his chronic psychiatric symptoms to be totally credible; therefore any examination should take that evidence into consideration.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  In light of the Veteran's contentions and the state of the record, the Board finds that another VA psychiatric examination is necessary to adjudicate this claim.  

Prior to examination, the Veteran should be provided an opportunity to submit any lay evidence from himself and others, pertaining to continuity of symptoms since service, to include such lay evidence as statements from others familiar with the Veteran's complaints of symptoms referable to his claim.  The RO should also obtain and associate with the claims file any additional treatment records not on file.

The Veteran served in Vietnam and Iraq during wartime.  In the rating decision and statement of the case, the RO's reason for denying the claim was that the Veteran did not actually witness the verified incident, and thus the stressor was not an event outside of the range of usual experience, or outside of the normal realm of war.  See Criterion A, Posttraumatic Stress Disorder, DSM-IV.  

In this regard, during the pendency of this claim and since the last supplemental statement of the case on the claim, effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat Veterans.  See 38 C.F.R. § 3.304(f)(3) (codified in 75 Fed. Reg. 39,843-39,852).  As indicated in the italicized sections in the paragraphs below, the amendment also contains language that suggests some extent of modification to the definition of stressor for purposes of that amendment.  

On REMAND, the RO must consider the amended criteria to VA's adjudication regulations governing service connection for PTSD, which provides that:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

38 C.F.R. § 3.304(f)(3) (2011).

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA and private treatment records pertinent to an acquired psychiatric disorder to include PTSD.

2.  Notify the Veteran that he may submit lay evidence of any continuity of symptoms, to include statements from others familiar with the Veteran's complaints of symptoms referable to any psychiatric problems during and/or since service.  Provide an appropriate period of time for the receipt of such requested lay evidence.

3.  Then afford the Veteran a VA psychiatric examination, to determine the nature, extent, onset and etiology of any psychiatric disability found to be present.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  In offering opinions, the examiner must acknowledge the Veteran's report of a continuity of symptoms since service, and any current psychiatric symptoms and diagnosis.  

For any psychiatric disorder identified, opine as to whether it is at least as likely as not related to the Veteran's service.  The examiner should include or exclude a diagnosis of PTSD.
The rationale for all opinions expressed should be provided in a legible report. 

4.  Then readjudicate the Veteran's appeal including consideration of amended 38 C.F.R. § 3.304(f)(3) (2011).  If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

